Deen, Judge.
The defendant was indicted on counts of possessing illegal drugs and a concealed weapon as the result of a search of his automobile. The defendant moved to suppress the evidence and dismiss the cases on the ground that the search warrant was void, not being supported by an affidavit. The court passed the following order: "The amended and renewed motion to suppress the evidence obtained as a result of a search warrant of the defendant coming on regularly for hearing, and after hearing the evidence and consideration the same is sustained and the cases dismissed.”
A thorough review of the record on appeal fails to disclose, and we are cited to no evidence which would indicate, that the position taken by the trial court is incorrect.

Judgment affirmed.


Hall, P. J., and Stolz, J., concur.